Citation Nr: 1600392	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $29,921.07, to include the question of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2014 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of the recovery of an overpayment of disability pension benefits, in the calculated amount of $29,921.07.  He perfected a timely appeal to that decision.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further RO action in this appeal is warranted before the Board can adjudicate the claim.   

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall receive the rate of compensation of 10 percent payable beginning on the 61st day of incarceration.  38 U.S.C.A. § 1114(a), 5313; 38 C.F.R. § 3.665.  

In short, these provisions create a limitation on payment of compensation to persons incarcerated for conviction of a felony.  However, in such instances, VA must notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  

A brief description of the factual background of this case is as follows: By a rating action in December 2010, the RO granted service connection for major depressive disorder, evaluated as 70 percent disabling, effective March 2, 2010.  The Veteran was also granted individual unemployability benefits, effective March 2, 2010.  

Received in May 2012 was a computer match, indicating that the Veteran was in the Monroe County Jail, and his date of confinement was listed as 12/[redacted]/2011.  Subsequently, another computer match, dated in January 2013, reported that the Veteran was currently in a state prison, and the date of confinement was reported as 6/[redacted]/2012.  

An offender detail form, dated in February 2013, noted that the Veteran was currently incarcerated [redacted] Correctional Institution; his mandatory release date was reported as June [redacted], 2016.  

Of record is a report of incarceration, dated April 10, 2013, wherein it was noted that the [redacted] Correctional Records Department confirmed that the Veteran was incarcerated at [redacted] Correction on June [redacted], 2012 for felony parole violation and was later transferred to [redacted] Correctional.  The date of conviction was listed as November [redacted], 2009.  However, it was noted that the records do not show that he was incarcerated prior to this date and they have no record of him being in the [redacted] Department of Corrections System since 2009.  

In a report of General Information (VA Form 27-0820), dated July 23, 2013, it was noted that the Veteran was incarcerated at La Crosse County Jail from November [redacted], 2009 to December [redacted], 2009 when he was released to self.  It was also reported that the Veteran was incarcerated on December [redacted], 2011 at Clark County Arkansas Jail until his transfer to Monroe County Jail on December [redacted], 2011 without break/release.  It was further noted that the Veteran was incarcerated from December [redacted], 2011 on transfer from Clark County Jail until his transfer to [redacted] on June [redacted], 2012 without any break/release.  Periods are from 11/[redacted]/2009 to 12/[redacted]/2009, and from 12/[redacted]/2011 to present.  

By letter dated in July 2013, the Veteran was informed that the RO had received notice that he had been incarcerated since December [redacted], 2011, following the conviction of a felony.  Therefore, it was proposed that his benefits be reduced effective February [redacted], 2012, the 61st day of incarceration following conviction of a felony.  The Veteran was informed that court and jail records in Arkansas and Wisconsin show that he had been incarcerated since his booking into the [redacted] Jail on December [redacted], 2011, and this arrest was in violation of his parole from a November [redacted], 2009 felony conviction.  He was further informed that the adjustment would result in an overpayment of benefits that has been paid.  

In a statement dated in August 2013, the Veteran maintained that he took the necessary steps to prevent this type of overpayment.  The Veteran stated that he contacted the Monroe County Service Representative and informed her of his incarceration.  He stated that while the VA handbook talks about the reduction of benefits following a felony conviction, there is no mention of a reduction as a result of incarceration.  He argued that he had not been convicted of a felony.  

In its April 2014 Decision on Waiver of Indebtedness, the Committee indicated that the Veteran's overpayment was created as a result of an adjustment of the Veteran's compensation benefits in February 2012, due to incarceration.  

The Veteran essentially contends that VA error contributed to the creation of the debt based on the contention that VA knew he was incarcerated.  See 38 C.F.R. § 3.500(b).  The Veteran does not dispute that he was incarcerated for the time period in question.  However, he disputes the creation of the overpayment.  Indeed, the Veteran has made statements that may be construed as raising the issue of the validity of the assessed overpayment.  In his request for waiver, received in March 2014, the Veteran maintained that he took the necessary steps to inform the VA that he had been incarcerated in January 2012.  In fact, at that time, the Veteran indicated that he requested that his benefits be reduced in order to avoid an overpayment.  Therefore, the Veteran argues that the overpayment was the result of administrative error on the part of the local VA as it should have been aware that he was incarcerated when the benefits were awarded.  The Veteran also argues that since he was incarcerated for violation of probation, that period of incarceration should not be considered incarceration following a felony for the purpose of reducing his benefits.  

To the extent that the Veteran has asserted that the overpayment in question was a result of administrative error on the part of VA, the Board notes that sole administrative error connotes that the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, neither his actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9) & (10); 38 C.F.R. § 3.500(b) (2).   

When the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c) (1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As the RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the Veteran, a remand for this purpose is therefore required in this case.  

Moreover, in the event that a determination is made that the debt was validly created, the Board notes that the claims folder, as it currently stands, contains sparse information with regard to the Veteran's financial status.  Importantly, prior to the adjudication of the Veteran's entitlement to a waiver of the overpayment amount at issue in this case, his current financial information is needed.  Thus, the Veteran should also be asked to provide appropriate documentation that reflects his financial situation since February 2012, when his compensation benefits were adjusted.  

Under the circumstances of this case, further assistance is required. Accordingly, the case is REMANDED to the RO for the following development and consideration: 

1.  Obtain, and associate with the claims file, copies of all available records or responses from the State of Wisconsin showing the various dates that the Veteran was on probation or incarcerated by the Department of Corrections during the period from 11/[redacted]/2009 to 12/[redacted]/2009, and from 12/[redacted]/2011 to present.  

2.  Following completion of the above, the RO shall produce a written paid and due audit of the Veteran's compensation account for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the veteran's custodian, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims file and copies should be provided to the Veteran and his representative.  

3.  The COWC should then adjudicate the issue of whether the overpayment of compensation benefits at issue was properly created, including consideration of whether the overpayment was due to sole VA administrative error, in part or in whole, and the amount of any overpayment.  A comprehensive explanation of the COWC's reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Department of Corrections in [redacted], the Veteran and his representative.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.  

4.  Thereafter, if an overpayment is found to have been properly created, the veteran, his custodian and representative should be allowed an opportunity to submit additional evidence pertinent to the Veteran's request for waiver of recovery of the assessed overpayment, including a complete financial status report, citing all current income, expenses, and assets.  

5.  After the actions requested above have been completed, the case should be referred to the COWC to review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  If the decision remains adverse to the Veteran, the AOJ should issue to the Veteran and his representative a supplemental statement of the case (SSOC) which accurately reflects the reasons for the decision.  The SSOC should also include the pertinent laws and regulations, to include 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and a discussion of each of the elements of equity and good conscience, if appropriate.  The Veteran and his representative should then be afforded a reasonable opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



